Citation Nr: 1509681	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  13-09 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include total knee replacements.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  The hearing transcript has been associated with the record.  The record was held open for 60 days until January 5, 2014 to allow the Veteran to submit additional evidence.  Later in November 2013, the Veteran submitted additional medical evidence along with a waiver of Agency of Original Jurisdiction (AOJ) review.  38 C.F.R. § 20.1304(c) (2014).  As such, the Board may properly consider this evidence.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefit Management System (VBMS), associated with the Veteran's claim.  A review of the Veteran's Virtual VA electronic claims folder reveals that, with the exception of the Board hearing transcript, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issue on appeal.  The Veteran's VBMS record does not contain any documents at this time. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking service connection for a bilateral knee disorder, to include total knee replacements.  In his statements of record and at the Board hearing, the Veteran reported suffering from wear and tear on his knees due to his in-service duties as an electrician/technician repairing equipment.  In this regard, he reported that, while on board ship, he had to go up and down ladders to repair equipment.  He also had to squat, bend, and crawl to reach certain areas where equipment needed to be repaired.  He reported experiencing knee pain in service beginning in 1984 that has continued to the present.  

Service treatment records reflect that the Veteran reported left leg pain while running in October 1984.  Further, in February 1988, the Veteran was in a motor vehicle accident and suffered contusion to both lower legs.  Importantly, in August 1988, the Veteran presented with complaints of bilateral knee pain.  The assessment was chondromalacia patellae versus inflammatory arthritis.  On his retirement examination in January 1994, the Veteran's lower extremities were clinically evaluated as normal.  In his contemporaneous medical history, the Veteran indicated that he did not know if he had a "trick" or locked knee.  

Post-service private treatment records beginning in November 2008 show a longstanding history of degenerative joint disease and severe arthritis of the knees.  The Veteran underwent a total knee replacement on the left knee in September 2009 and on the right knee in January 2010.  

The Veteran was afforded a VA examination in November 2010.  After examining the Veteran and reviewing the claims file, the examiner stated that he could not provide an opinion as to whether the Veteran's current bilateral knee disorder was related to service without resorting to mere speculation.  The examiner indicated that, while the Veteran currently had bilateral degenerative joint disease, he could not make a direct link to the bilateral knee pain in service given the lack of objective evidence in the service treatment records of physical examination or objective findings.  The examiner continued that, while it was possible that prolonged activity may have accelerated changes in the knees, he could not make this assumption without resorting to speculation.  

The United States Court of Veterans Appeals has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  In the instant case, the examiner did not offer a clear rationale for his inability to provide an opinion except to indicate that there was nothing in the service treatment records.  While he notes prolonged activity could accelerate degenerative arthritis, he again simply stated that he could not provide an opinion without resorting to speculation.  Moreover, the Veteran's DD 214 clearly shows that his military occupational specialty was a technician.  His service personnel records also document that he spent time aboard ship.  As such, the description of the Veteran's duties requiring him to climb up ladders, squat, bend, etc. is consistent with the circumstances of his service and there is no reason to doubt his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Accordingly, the Board must find that the this examination is inadequate as the examiner failed to provide sufficient rationale.   

Moreover, the Veteran submitted a November 2013 private opinion from this treating physician, H.G., D.O., which stated with a high degree of probability that the Veteran's bilateral knee condition was a direct result of his time on active service.  However, the examiner provided no rationale for this opinion.  Thus, the examination is deficient and does not support the basis for an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Therefore, a new VA examination with opinion is necessary to address the etiology of the Veteran's bilateral knee disorder is necessary.  

Lastly, at the Board hearing, the Veteran testified that he has received private treatment for his knees since his retirement for service.  However, the claims file only includes private treatment records dated from November 2008 to January 2010.   While the Veteran has indicated that the records from the physician who treated him immediately after his retirement from service are unavailable, other treatment records prior to November 2008 may still be able to be obtained.  In this regard, Dr. H.G. indicated that he had treated the Veteran for approximately 15 years, which would date back to 1998.  As such, further attempts should be made to obtain any treatment records prior to November 2008 as well as any additional treatment records dated since January 2010.  Thus, the AOJ should contact the Veteran to request relevant private treatment records and/or obtain any necessary authorizations for such records, to specifically include previous records from Dr. H.G. dating back to 1998 as well as any other private treatment records prior to November 2008, and any additional private treatment records dated from January 2010.       
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding private medical records, to specifically include previous records from Dr. H.G. dating back to 1998 as well as any other private treatment records prior to November 2008, and any additional private treatment records dated from January 2010.  Make at least two (2) attempts to obtain records from any identified sources.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

2.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any currently manifested bilateral knee disorders, to include total knee replacements.  The claims file and a copy of this Remand must be made available to the examiner for review.  The examiner should clearly delineate all disabilities of the knees.  Then, with respect to each diagnosed disability, the examiner should opine whether it is as least as likely (a 50% or higher degree of probability) as not that the diagnosed disability is related to the Veteran's active service, including his described duties requiring him to climb up and down ladders while stationed on board ships as well as squatting, bending, and crawling.  

A detailed rationale for all opinions expressed should be provided.  The examiner must consider the Veteran's credible lay statements describing his in-service duties, his service treatment records documenting knee complaints and treatment, and the November 2013 private opinion by Dr. H.G.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




